DETAILED ACTION
This Final Office Action is in response to the amendment and / or remarks filed on September 30, 2020.  Claims 1 – 20 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 14, 17 & 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term "partially" in claim 4 is a relative term which renders the claim indefinite.  The term "partially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
partially transversely offset from the second group of upper and lower protrusion”. 
The term “partially” is a relative term that is unclear what it encompasses an how much of the first group of upper and lower protrusions are required to be offset in order to be considered “partially” transversely offset from the second group of upper and lower protrustions.

The term "substantially" in claim 6 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 6, recites: “The rack of claim 3 wherein when the upper and lower cross members are in the collapsed position, the first group of lower protrusions and first group of upper protrusions “substantially” fill a plane that intersects the upper cross member and lower cross member.” 
The term “substantially” is a relative term that is unclear what it encompasses an how much of the first group lower protrusions and first group upper protrusions are required in order to be considered “substantially” filling a plane that intersects the upper cross member and lower cross member.

The term "partially" in claim 14 is a relative term which renders the claim indefinite.  The term "partially" is not defined by the claim, the specification does not 
Claim 14 recites: “the first lower protrusion and the second lower protrusion are at least partially longitudinally offset; and wherein the first upper protrusion and the second upper protrusion are at least partially longitudinally offset”. 
The term “partially” is a relative term that is unclear what it encompasses an how much of the first lower protrusion and the second lower protrusion are required to be offset in order to be considered “partially” longitudinally offset.

The term "substantially" in claim 17 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 17, recites: “the upper protrusions and the lower protrusions interlock in the collapsed position to substantially prevent air flow between the upper and lower cross members.”  
The term “substantially” is a relative term that is unclear what it encompasses an how much of the upper protrusion and the lower protrusion interlock in the collapsed position is required in order to “substantially” prevent air flow between the upper and lower cross members.

The term "substantially" in claim 20 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does 
Claim 20 recites: “wherein when sports equipment is between the upper cross member and the lower cross member, the expandable hinge assembly expands to position the upper cross member substantially parallel to the lower cross member in the expanded configuration.”
The term “substantially” is a relative term that is unclear what it encompasses an how much of the expandable hinge assembly expanding to position the upper cross member is required in order to be “substantially” parallel to the lower cross member in the expanded configuration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 7, 8, 9, 10, 11, 12 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Number 1,233,576) to Higgins.
for securing sporting equipment on a vehicle, the rack (See Figure 1) comprising: 
the lower cross member (8) with the first end (i.e. Left End of (8 & 12) in Figures 1, 2 & 5), the second end (i.e. Right End of (8 & 12) in Figures 1, 2 & 5), and the upper surface (i.e. Upper Surface of (8) in Figures 1, 2 & 5); 
the upper cross member (16) with the first end (i.e. Left End of (16 & 17) in Figures 1 & 5), a second end (i.e. Right End of (16 & 17) in Figures 1 & 5), and the lower surface (i.e. Lower Surface of (16) in Figures 1, 2 & 5); 
the plurality of lower protrusions (15) extending upwardly from the upper surface (i.e. Upper Surface of (8) in Figures 1 & 5) of the lower cross member (8); 
the plurality of upper protrusions (21) extending downwardly from the lower surface (i.e. Lower Surface of (16) in Figures 1, 2 & 5) of the upper cross member (16); 
wherein the first end (i.e. Left End of (16 & 17) in Figures 1 & 5) of the upper cross member (16) is adjustably attached (i.e. via (20, 22 & 25) in Figure 2) to the first end of the lower cross member (8); 
wherein the lower protrusions (15) and the upper protrusions (21) longitudinally interlock when the lower cross member (8) and the upper cross member (16) are disposed in the collapsed configuration (i.e. via Lowest Latch Connection w/ (19, 25 & 26) & (20, 25 & 26) in Figures 2 & 4) (See Page 1, Lines 87 – 102) (See Figures 1, 2 & 4).
  


Regarding claim 3, Higgins discloses the first group of at least one lower protrusion (i.e. Lower Row Group of (15) in Figures 1, 2 & 5) selected from the plurality of lower protrusions (15); 
the first group of at least one upper protrusion (i.e. Upper Row Group of (21) in Figures 1, 2 & 5) selected from the plurality of upper protrusions (21); 
wherein each of the first group of lower protrusions (i.e. Lower Row Group of (15) in Figures 1, 2 & 5) is longitudinally offset from the other protrusions (21) therein; 
wherein each of the first group of upper protrusions (i.e. Upper Row Group of (21) in Figures 1, 2 & 5) is longitudinally offset from the other protrusions (15) therein; and 2 U.S. Patent Application 16/255,321
Response to Non-Final Office Action Dated June 30, 2020wherein when the upper cross member (i.e. Upper Row Group of (21) in Figures 1, 2 & 5) and the lower cross member (i.e. Lower Row Group of (15) in Figures 1, 2 & 5) are disposed in the collapsed configuration (i.e. via Lowest Latch Connection w/ (19, 25 & 26) & (20, 25 & 26) in Figures 2 & 4), each of the first group of lower protrusions (i.e. Lower Row Group of (15) in Figures 1, 2 & 5) is longitudinally offset from at least one of the first group of upper protrusions (i.e. Upper Row Group of (21) in Figures 1, 2 & 5).




Regarding claim 7, Higgins discloses wherein each of the upper and lower protrusions (21 & 15) has a three-dimensional shape selected from the group consisting of conical (See Page 1, lines 77 – 83). 
 
Regarding claim 8, Higgins discloses wherein the upper cross member (16) is pivotally attached to the lower cross member (8) by the expandable hinge assembly (i.e. via (22 & 24) or (23 & 24) in Figure 2).  

Regarding claim 9, Higgins discloses further comprising an expandable latch assembly (i.e. via (20, 25 & 26) or (19, 25 & 26) in Figure 2) attached to the second ends of the upper cross member (16) and the lower cross member (8). 
 
Regarding claim 10, Higgins discloses wherein at least one piece of sporting equipment (i.e. Sporting Uniforms / Jersey) may be secured between the upper protrusions (21) and the lower protrusions (15) when the expandable hinge assembly (i.e. via (22 & 24) or (23 & 24) in Figure 2) and the expandable hinge assembly (i.e. via (22 & 24) or (23 & 24) in Figure 2) are in an expanded configuration (See Figures 1 & 2).  

Regarding claim 11, Higgins discloses wherein the lower protrusions (15) are formed as part of the lower membrane, and the upper protrusions (21) are formed as part of the upper membrane.  

Regarding claim 12, Higgins discloses the rack (See Figures 1 & 5) for securing sports equipment on a vehicle, the rack comprising: 
the lower cross member (8) having the first end (i.e. Left End of (8 & 12) in Figures 1 & 5), the second end (i.e. Right End of (8 & 12) in Figures 1 & 5), and an upper surface (i.e. Upper Surface of (8) in Figures 1, 2 & 5); 
the upper cross member (16) having the first end (i.e. Left End of (16 & 17) in Figures 1 & 5), the second end (i.e. Right End of (16 & 17) in Figures 1, 2 & 5), and the lower surface (i.e. Lower Surface of (16 & 17) in Figures 1 & 5); 
the first lower protrusion (15) extending upwardly from the upper surface of the lower cross member (8); 
the first upper protrusion (21) extending downwardly from the lower surface of the upper cross member (8); 
wherein the first lower protrusion (15) and the first upper protrusion (21) longitudinally interlock when the lower cross member (8) and the upper cross member (16) are disposed in the collapsed configuration (See Figures 1, 2 & 5).  

Regarding claim 19, Higgins discloses for securing skis, snowboards, and related sports equipment on a vehicle, the rack comprising: 
the upper cross member (16) having a first end, a second end, and a lower surface; 
the lower cross member (8) having a first end, a second end, and an upper surface; 

the expandable latch assembly (i.e. via (20, 25 & 26) or (19, 25 & 26) in Figure 2) attached to the second end of the upper cross member (16) and the second end of the lower cross member (8), the expandable latch assembly (i.e. via (20, 25 & 26) or (19, 25 & 26) in Figure 2) operable to selectively secure the seconds of the cross members together in the collapsed configuration (See Figures 1 & 2), and to allow them to separate to the open configuration (See Figure 5); 
the plurality of upper protrusions (21) extending downwardly from the lower surface of the upper cross member (16); 5 U.S. Patent Application 16/255,321 
the Response to Non-Final Office Action Dated June 30, 2020plurality of lower protrusions (15) extending upwardly from the upper surface of the lower cross member (8); 
wherein the plurality of upper protrusions (21) are longitudinally offset from the plurality of lower protrusions (15) such that they longitudinally interlock when the cross members (16 & 8) are in the collapsed configuration (See Figure 5).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 6, 13, 14, 15, 16, 17, 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 1,233,576) to Higgins in view of (U.S. Patent Number 6,099,539) to Howell.
Regarding claim 4, Higgins does not disclose the second group of at least one lower protrusion selected from the plurality of lower protrusions; A second group of at least one upper protrusion selected from the plurality of upper protrusions; Wherein each of the second group of lower protrusions is longitudinally offset from the other protrusions therein; Wherein each of the second group of upper protrusions is 
Howell teaches the second group of at least one lower protrusion (i.e. 2nd  Row / Back Row Group of Lower (60) in Figure 10) selected from the plurality of lower protrusions (i.e. Lower (60) in Figure 10); the second group (i.e. 2nd Row / Back Row of Upper (60) in Figure 10) of at least one upper protrusion (i.e. Upper (60) in Figure 10) selected from the plurality of upper protrusions (60) (See Figures 10 & 11); wherein each of the second group of lower protrusions (i.e. 2nd  Row / Back Row Group of Lower (60) in Figure 10) is longitudinally offset from the other protrusions (60) therein (See Figure 11); wherein each of the second group of upper protrusions (i.e. 2nd  Row / Back Row Group of Lower (60) in Figure 10) is longitudinally offset from the other protrusions (60) therein (See Figures 10 & 13); and wherein the first group of upper and lower protrusions (i.e. 1st / Front Row Group of Upper & Lower (60) in Figures 10 & 11) is at least partially transversely offset from the second group of upper and lower protrusions (i.e. 2nd  Row / Back Row Group of Upper & Lower (60) in Figures 10 & 11).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the second group of at least one lower protrusion selected from the plurality of lower protrusions; the second group of at least one upper protrusion selected from the plurality of upper protrusions; wherein each of the second group of lower protrusions is longitudinally offset from the other protrusions therein; wherein each of the second group of upper protrusions is longitudinally offset from the other protrusions therein; and wherein the first group of upper and lower protrusions is 
  
Regarding claim 5, Higgins as modified by Howell et al., discloses wherein the second group of lower protrusions (i.e. 2nd Row / Back Row Group of Lower (60) in Figures 10 & 11) is longitudinally offset from the first group of lower protrusions (i.e. 1st Row / Front Row Group of Lower (60) in Figures 10 & 11); and wherein the second group of upper protrusions (i.e. 2nd  Row / Back Row Group of Upper (60) in Figures 10 & 11) is longitudinally offset from the first group of upper protrusions (i.e. 1st Row / Front Row Group of Upper (60) in Figures 10 & 11). 
 
Regarding claim 6, Higgins discloses wherein when the upper and lower cross members (16 & 8) are in the collapsed position (i.e. via Lowest Connection w/ (19/26) & (20/25) in Figures 2 & 4) (See Figure 2), the first group of lower protrusions (15) and first group of upper protrusions (21) substantially fill a plane that intersects the upper cross member (16) and lower cross member (8) (i.e. via Lowest Latch Connection w/ (19, 25 & 26) & (20, 25 & 26) in Figures 2 & 4). 
 
Regarding claim 13, Higgins discloses the lower cross member (8) and the upper cross member (16) are disposed in the collapsed position (i.e. via Lowest Connection w/ (19, 25 & 26) & (20, 25 & 26) in Figures 2 & 4).
nd  Row / Back Row Group of Lower (60) in Figures 10 & 11) extending upwardly from the upper surface of the lower cross member (61), and transversely offset with respect to the first lower protrusion (i.e. 1st Row / Front Row Group of Upper (60) in Figures 10 & 11); and the second upper protrusion (i.e. 2nd  Row / Back Row Group of Upper (60) in Figures 10 & 11) extending downwardly from the lower surface of the upper cross member (62), and transversely offset with respect to the first upper protrusion (i.e. 1st  Row / Front Row Group of Upper (60) in Figures 10 & 11); and wherein the second lower protrusion (i.e. 2nd  Row / Back Row Group of Lower (60) in Figures 10 & 11) and the second upper protrusion (i.e. 2nd  Row / Back Row Group of Upper (60) in Figures 10 & 11) longitudinally interlock when the lower cross member (61) and the upper cross member (62) are disposed in the collapsed position (See Figures 10 & 13).
  
Regarding claim 14, Higgins as modified by Howell et al., discloses wherein the first lower protrusion (i.e. 1st Row / Front Row Group of Lower (60) in Figures 10 & 11) and the second lower protrusion (i.e. 2nd Row / Back Row Group of Lower (60) in Figures 10 & 11) are at least partially longitudinally offset (See Figures 10 & 11); and wherein the first upper protrusion (i.e. 1st  Row / Front Row Group of Upper (60) in Figures 10 & 11) and the second upper protrusion (i.e. 2nd Row / Back Row Group of Upper (60) in Figures 10 & 11) are at least partially longitudinally offset (See Figures 10 & 11). 
 


Regarding claim 16, Higgins discloses at least one additional upper protrusion (21) and at least one additional lower protrusion (15) (See Figures 1, 2, 4 & 5). 
 
Regarding claim 17, Higgins discloses wherein the upper protrusions (21) and the lower protrusions (15) interlock in the collapsed position to substantially prevent air flow between the upper and lower cross members (16 & 8) (See Figures 1 & 2).  

Regarding claim 18, Higgins discloses wherein the upper cross member (16) is pivotally attached to the lower cross member (8) by an expandable hinge assembly (i.e. via (22 & 24) or (23 & 24) in Figure 2) at the first ends thereof, and an expandable latch assembly (i.e. via (20, 25 & 26) or (19, 25 & 26) in Figure 2) at the second ends thereof (See Figures 1, 2, 4 & 5).  
 
Regarding claim 20, Higgins discloses wherein when sports equipment (i.e. Sports Uniform / Jersey) is between the upper cross member (16) and the lower cross member (8), the expandable hinge assembly expands (i.e. via (20, 22, & 25) or (19, 23 & 25) in Figure 2) to position the upper cross member (16) substantially parallel to the lower cross member (8) in an expanded configuration (See Figures 1 & 2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot in view of the new grounds of rejection.

Applicant's arguments filed September 30, 2020 have been fully considered but they are not persuasive.
Applicant argues, there is absolutely nothing indefinite about the term “partially” recessed within one of the spaced sidewalls.  Furthermore, applicant set forth Merriam-Webster online dictionary, the term “partially” means “to some extent”.  
Applying this well accepted definition in context to claim 3, (i.e. “wherein each holder is adapted for being at least partially recessed within one of the spaced sidewalls.”) it is clear that claim 3 is describing a structure wherein each holder is adapted to be recessed, any at all, within one of the spaced sidewalls.

In response to applicant’s argument, examiner disagrees, applicant’s Merriam-Webster online dictionary definition of the term “partially” meaning “to some extent” PROVES the Office position and rational of the term “partially” being indefinite.
Based on applicant’s definition, it is UNKNOWN and UNCLEAR “to what extent” how much of the first lower protrusion and the second lower protrusion are required to be offset in order to be considered “partially” longitudinally offset.
What Percentage (%) and / or Measurement Level of the first lower protrusion and the second lower protrusion is required to be considered “partially” or “to some extent” longitudinally offset?  The answer is UNKNOWN.
NOT indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree). See, e.g., Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371-72, 112 USPQ2d 1188, 1193 (Fed. Cir. 2014) (observing that although there is no absolute or mathematical precision required, "[t]he claims, when read in light of the specification and the prosecution history, must provide objective boundaries for those of skill in the art"). See MPEP 2173.05 (b).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Specification filed on January 23, 2019 does NOT set forth the examples or teachings that can be used to measure the exact Percentage (%) and / or Measurement Level of how much of the first lower protrusion and the second lower protrusion are required to be offset in order to be considered “partially” longitudinally offset.

Since, the Specification filed on January 23, 2019 does NOT set forth the Percentage (%) and / or Measurement Level to clarify the exact meaning of “to some extent” is equal too, claims 4 & 14 are NOT indefinite and the Office considers the term “partially” a relative term that deems claim 3 indefinite.
Therefore, the 35 U.S.C. 112(b) or 35 U.S.C. 112(2nd) rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.V/Examiner, Art Unit 3734      

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734